Citation Nr: 0113253	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-09 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Whether there was clear and unmistakable error in a June 1949 
RO decision denying service connection for prostatitis with a 
penile stricture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran had active service from January 1945 to February 
1946.

This appeal arises from a March 1999 rating decision by the 
VA RO in Los Angeles, California, which granted the veteran's 
claim for service connection for prostatitis and penile 
stricture, and assigned a 10 percent disability evaluation, 
effective from May 29, 1996.  The veteran appeals for an 
earlier effective date based on an allegation of clear and 
unmistakable error in a June 1949 RO decision that denied the 
veteran's original claim of service connection for 
prostatitis and penile stricture.  

The veteran also disagreed with the RO's March 1999 decision 
assigning a 10 percent rating for his prostatitis and penile 
stricture.  That claim was addressed in the statement of the 
case issued in March 2000.  However, there has been no 
subsequent correspondence received that can be construed as a 
substantive appeal perfecting the appeal of this claim, 
timely or otherwise.  As the veteran and his representative 
have not referred to this matter in subsequently received 
statements, the Board has no jurisdiction to review that part 
of the March 1999 decision that assigned the 10 percent 
rating.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993).  As the veteran and his 
representative failed to refer to the issue after the 
statement of the case was issued, confining their argument to 
the clear and unmistakable error claim, there is no due 
process requirement that the veteran first be given an 
opportunity to submit any evidence and argument as there is 
no timeliness question.  Marsh v. West, 11 Vet. App. 468 
(1998); Bernard v. Brown, 4 Vet. App. 384 (1993). 


FINDING OF FACT

The unappealed June 16, 1949 RO decision denying service 
connection for prostatitis and penile stricture was not 
undebatably erroneous.

CONCLUSION OF LAW

The June 1949 RO decision denying service connection for 
prostatitis with a penile stricture was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5107, 7105 (West 
1991); 38 C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has raised the issue of whether there was clear 
and unmistakable error in a rating decision of June 16, 1949.  
The Board of Veterans' Appeals (Board) finds that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. Chapter 51, particularly in 
light of the contentions presented by the veteran.

It has been contended that the unappealed June 16, 1949, 
rating decision which denied service connection for 
prostatitis and penile stricture, was clearly and 
unmistakably erroneous.  The record shows that the June 23, 
1949, notice of denial sent by VA to the veteran included a 
notice of right of appeal (FL 8-73).  As the veteran was 
properly notified of this decision, including his appellate 
rights, the rating decision is final and binding in the 
absence of clear and unmistakable error.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105.

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Even where the premise of the error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40 (1993).

The Board must address the veteran's claim of clear and 
unmistakable error by evaluating the evidence of record at 
the time of the rating action in question.  The service 
medical records available at that time showed that when he 
was examined in January 1945 for entry into service his 
genitourinary system was normal.

Service clinical records show that in May 1945 the veteran 
complained of a urethral discharge.  It was noted that the 
veteran stated that he had a thick white urethral discharge 
with burning on urination.  It was reported that the 
veteran's past history included a similar disease in June 
1944.  Lab work was positive for GNID (Gram negative 
intracellular diplococci).

In July 1945 it was noted that the veteran complained of 
dysuria and pains in the knees and fingers with the onset two 
years ago after he was treated for gonorrhea with dysuria, 
frequency and nocturia.  On examination the veteran's 
prostate was slightly tender and boggy.  A smear was loaded 
with pus cells with no evidence of gonococci seen and several 
days later the diagnosis was changed to chronic prostatitis.  
It was reported that the reason for the change was that it 
was established that the condition did not exist prior to 
entry into service and was not due to misconduct.  Later the 
same month an impression of urethral stricture was made.

In August 1945 the veteran was seen for complaints of burning 
on urination for two years and urethral discharge for one and 
one-half years.  He reported that he was in good health until 
about two years ago at which time he had burning on urination 
and was diagnosed with gonorrhea.  He was given treatment 
which stopped the symptoms but they had returned.  On 
examination the prostate was normal in size and consistency.  
It was indicated the following month that the veteran's 
prostatitis had cleared and that there was no further need 
for treatment.  In September 1945 it was reported that the 
diagnosis was changed to chronic prostatitis.  It was 
reported that the reason for the change was that it was 
established that the condition did not exist prior to entry 
into service and was not due to misconduct.  Shortly 
thereafter, it was reported that the veteran had had 
gonorrhea three times, the last time in June 1945.  Following 
an examination in September 1945, the impression was 
quiescent chronic prostatitis, no treatment required.

In October 1945 the veteran complained of pain and burning in 
the penis and that the pain was worse on urination.  It was 
reported that the veteran had had this problem since 1942.  A 
culture taken was positive for diplococci.  A diagnosis of 
gonococcus infection, urethra, due to the veteran's own 
misconduct, was reported.  He was referred for further 
treatment.  Shortly thereafter it was reported that smears 
were negative for gonorrhea.  It was reported that the 
veteran did not have gonorrhea but had had a non-specific 
urethritis for many months and that, in fact, it existed 
prior to service and did not require further hospitalization.  
The following month it was indicated that the diagnosis was 
changed to chronic urethritis, non-venereal, by reason of 
error, not misconduct, existed prior to service.

A VA examination of the veteran was conducted in August 1948.  
At this time the veteran's complaints included prostate gland 
trouble.  On examination of the veteran's genitourinary 
system, the veteran reported a history of having had 
gonorrhea four times, a stricture and a burning urethral 
discharge.  On examination the prostate was enlarged, boggy 
and tender.  Following examination, the diagnoses included an 
anterior urethral stricture and chronic prostatitis.

Records show that in February 1949 the veteran submitted an 
application for hospital treatment or domiciliary care and 
that a VA examination of the veteran was conducted at that 
time.  It was reported in the medical history that the 
veteran stated that he had had gonococci on five or six 
different occasions and had had a urethral discharge ever 
since service.  Examination revealed a thick purulent 
discharge which on smear showed Gram negative intracellular 
diplococci.  The diagnosis was acute gonorrhea.

The rating decision of June 16, 1949, denied service 
connection for penile stricture and prostatitis with 
recurrent purulent discharge.  That decision, after noting 
that the records contained information to the effect that the 
veteran had a gonorrhea infection prior to induction, 
concluded that the veteran's disabilities were the result of 
his own willful misconduct.

The evidence of record at the time of the June 16, 1949, 
rating decision demonstrated that the veteran had, in fact, 
been initially diagnosed with gonorrhea in service and that 
this diagnosis was twice changed.  In September 1945 it was 
reported that the diagnosis was changed to chronic 
prostatitis and that the reason for the change was that it 
was established that the condition did not exist prior to 
entry into service and was not due to misconduct.  Two months 
later it was indicated that the diagnosis was changed to 
chronic urethritis, non-venereal, by reason of error, not 
misconduct, existed prior to service.

The confusion with respect to the nature of the veteran's 
disability continued after service as diagnoses of anterior 
urethral stricture and chronic prostatitis were made in 
August 1948.  In February 1949 the veteran stated that he had 
had gonococci on five or six different occasions, examination 
revealed a thick purulent discharge which on smear showed 
Gram negative intracellular diplococci and the diagnosis was 
acute gonorrhea.

The rating decision concluded that the veteran's prostatitis 
and penile stricture were related to the veteran's gonorrhea 
and that the gonorrhea pre-existed service.  Under the 
regulations in effect at that time, for a venereal disease to 
not be considered the result of willful misconduct, several 
criteria had to be met.  One of these criteria was that the 
initial infection must have been incurred in active service.  
See 38 C.F.R. § 3.65 (1949).  Accordingly, the veteran's 
claim was apparently denied as the disabilities for which he 
was claiming service connection were due to a disability 
which was the result of willful misconduct.

The Board concludes that the basis of the determination made 
in June 1949, that the veteran had gonorrhea prior to service 
which caused the penile stricture and prostatitis and so were 
the result of willful misconduct, may have been inconsistent 
with the medical evidence.  However, this does not make the 
decision clearly and unmistakably erroneous.  While the 
veteran correctly argues that in August 1946 the diagnosis of 
gonococci was changed to one of chronic prostatitis, not due 
to misconduct and not present before service, this argument 
ignores the fact that the diagnosis was again changed several 
months later to chronic urethritis, non-venereal, by reason 
of error, not misconduct, existed prior to service.  Thus, 
there was evidence in support of the veteran's claim, but 
there was also evidence in support of the June 1949 decision 
that denied the claim.  The veteran's argument is a mere 
dispute with how the RO weighed that evidence in June 1949; 
it does not meet the standard of clear and unmistakable error 
in the failure to grant service connection for prostatitis 
and a penile stricture.  There is nothing in the evidence on 
file at the time of the June 1949 which would compel a 
conclusion, to which reasonable minds could not differ, that 
the veteran's genitourinary disabilities were incurred in or 
aggravated by active service.  The record does not 
demonstrate undebatable error or fact or law in the June 1949 
RO decision, the correction of which would mandate a grant of 
service connection for prostatitis and a penile stricture. 

For there to be clear and unmistakable error, under Fugo, the 
error, of fact or law, when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  In essence, to find clear and 
unmistakable error requires the Board to find that, absent 
the error, the RO would have found that the genitourinary 
condition had its onset in service or pre-existed service and 
was aggravated.

The service medical records show that the last diagnosis made 
of the veteran's genitourinary condition in service was 
chronic urethritis, non-venereal, and that this condition 
existed prior to service.  Based upon this, it certainly may 
not be assumed that the RO would have concluded that this 
condition did not pre-exist service.  Moreover, based upon 
the fact that the veteran reported numerous times during 
service that he had been experiencing the same symptoms since 
1942 or 1943, and he was on active duty from January 1945 to 
February 1946, it can not be assumed that the RO would have 
concluded that the condition was aggravated during service.  
Accordingly, the Board finds that the June 16, 1949, rating 
decision of the originating agency was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. 
§ 3.105(a).

The Board notes that, during the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) became effective.  
Among other things, it essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As this is a claim of clear and unmistakable 
error in a 1949 RO decision, the Board must look at the 
evidence on file at the time of that decision.  There is no 
indication that there are any additional government records 
(i.e., service medical or VA clinical records) dated within 
the period of time in question that are not already on file.  
The Board is satisfied that no further assistance is required 
to comply with the duty to assist the veteran mandated by 
VCAA.  The Board also finds that requirements regarding 
notice, which must be provided to the veteran pursuant to the 
VCAA, have been satisfied by the statement of the case and 
letters issued by the RO during this appeal. 


ORDER

There was no clear and unmistakable error in the June 1949 RO 
decision, which denied service connection for prostatitis 
with a penile stricture. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

